t      STATE OF TEXAS
                                                                     NO. CR1401047

                                                                            §
                                                                            ~
                                                                                     IN THE COUNTY COURT
                                                                                                               FILED IN
                                                                                                        6th COURT OF APPEALS
                                                                                                          TEXARKANA, TEXAS
                                                                                                        6/25/2015 8:43:00 AM
           "·                                                               ~s       .\ T LAW Nt\lBER l
       \
                                                                                                            DEBBIE AUTREY
                                                                            §                                   Clerk
       S.\\1 BLSBY                                                          ss       HLNT COl r\TY, TEXAS


                                                                NOTICE OF APPL\L
 .         !0 THE HO'\ORAHLE .H D Sl.
               D· &. .l.rJtetL. fi ~ . .1 ~As Nor                        31 15 On..:al ~lfl.'.:t
               P\~o-ve.e To Tc-t~- I+ [3cld:                             (]rl·..:m ilk. ! ..:xas 7.5-Wl
                Gnc.e \tvolt-t ~e\et1~ ~ (Vc:A-                          Phune Cfo3-        id.l7- ere It
                ~ n-1'("£ I-t _LS 01) T}ie_
                     ~eeottd.·
                                                                                                                                           ,.
                                                                                                                                       l
                                                            CERTIFICATE OF SUH ICt.

                        Jhis i:-. lu   L'l.:l'ti i\   t!ut un June   JJ , 20 l:'.      ~: true· and corTcCl cop: uf !he abO\ c ••



t


     2
                     NOTICE OF APPEAL-CRIMINAL FORM

                               NO. CR1401047

THE STATE OF TEXAS                             IN THE HUNT COUNTY

vs.                                            COURT OF LAW #1

SAM BUSBY                                      HUNT COUNTY, TEXAS



DATE NOTICE OF APPEAL FILED: JUNE 24,2015

OFFENSE: HARASSMENT

GUlL TY OR NOLO PLEA: NO           PLEA BARGAIN: NO

DATE OF SENTENCE (OR APPEALABLE ORDER): MAY 20, 2015

SENTENCE IMPOSED: MAY 20, 2015

DATE OF MOTION FOR NEW TRIAL, IF FILED:

NAME OF TRIAL COURT JUDGE: TIMOTHY S. LINDEN

NAME OF COURT REPORTER: CHER PERRY

NAME OF DEFENSE ATTORNEY ON APPEAL:

ADDRESS: 3115 O'NEAL STREET CITY, STATE, ZIP: GREENVILLE, TX. 75401

DEFENSE ATTORNEY ON APPEAL: _APPOINTED         RETAINED X PRO SE

STATE ATTORNEY ON APPEAL: WILEY HOLOPETER

CUSTODY STATUS: IN CUSTODY

APPEAL BOND SET AT: N/A




                                    3